Citation Nr: 9929792	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  93-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder. 


REPRESENTATION

Appellant represented by:	Lorrie Gray Autry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a decision dated July 17, 1995, the Board denied service 
connection for a bilateral hip disorder.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims ("the Court").  In September 1996, the 
Secretary filed a motion for remand and to stay further 
proceedings pending a ruling on the motion. An Order of the 
Court dated in February 1997 granted the motion for remand 
and vacated the Board's decision.  The case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's order.  Judgment of the Court was 
issued in March 1997.  C[redacted] (U.S. 
Vet. App. [redacted]).  In January 1998, the case was 
remanded for further development.  The case has since been 
returned to the Board. 

In a July 1999 rating decision the veteran was awarded a 100 
percent evaluation for schizophrenia.  As this represents the 
maximum schedular evaluation which can be awarded, and as no 
suggestion of entitlement to special monthly compensation for 
schizophrenia has been presented, no further appeal is before 
the Board.  Hence, the claim of entitlement to an increased 
evaluation for schizophrenia is dismissed for lack of a 
justiciable claim.  38 U.S.C.A. § 7104 (West 1991),


FINDINGS OF FACT

1.  In April 1987, the Board denied service connection for a 
back disorder.

2.  Evidence received since the April 1987 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for a 
bilateral hip disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 


CONCLUSIONS OF LAW

1.  The April 1987 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  The evidence received since the April 1987 Board decision 
is not new and material; the veteran's claim for that benefit 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for a 
bilateral hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.  Title 38, United States 
Code, Section 5108, however, provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior Board decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7104.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

In an April 1987 decision, the Board denied service 
connection for a low back disorder.  Thereafter, in October 
1991, the veteran filed a claim to reopen the issue of 
entitlement to service connection for a back disorder.  As 
such, the Board finds that the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is the evidence added to the 
record since the April 1987 Board decision.

Evidence that was of record at the time of the April 1987 
Board decision denying service connection for a back disorder 
consisted of service medical records and VA and private 
treatment reports, dating from 1977 to 1986.

Service medical records reflect that an August 1974 
examination for entrance was negative for any complaints or 
findings of low back pathology.  

In May 1976, the veteran was seen in the orthopedic clinic 
for complaints of low back pain over the prior two weeks 
after doing some heavy lifting.  Lumbar X-ray revealed no 
significant abnormality.  The impression was chronic back 
pain syndrome with no significant clinical findings of the 
legs.  

Subsequent service medical records, dating from May to 
November 1976, reflect that the veteran continued to complain 
of low back pain, but there was no objective evidence of any 
significant clinical findings to support the subjective 
complaints. The veteran was placed on a limited profile as a 
result of his back pain.  

A December 1976 discharge examination reflects that a history 
of chronic low back pain was reported by the appellant.  
Physical examination of the spine was normal notwithstanding 
the veteran's complaints of recurrent back pain.  The veteran 
was discharged from active duty due to chronic drug abuse.

Numerous post-service VA and private treatment records, 
dating from 1977 to 1986, pertinently reflect that the 
veteran continued to complain of low back pain.  The records 
reflect that he was diagnosed with congenital spinal 
variations to include pseudoarthrosis with sacral winging, 
lumbar sacralization, a transitional lumbosacral segment; 
minimal lumbosacral arthropathy; a painful limitation of 
lumbar motion; and a chronic low back syndrome.  Of specific 
note are treatment reports, submitted by the University of 
Kansas Medical Center, dated in 1977 and 1978, which reflect 
that the veteran reported having had back pain since service.  
However, the examiner was unable to find an organic cause of 
the pain.  It was felt that the veteran's complaints of back 
pain were a psychosomatic manifestation of a psychiatric 
disorder (paranoid schizophrenia).  

Medical evidence received since the April 1987 decision 
includes a February 1992 hearing transcript from the RO in 
Cleveland, Ohio, an October 1994 treatment report, submitted 
by the Family Practice Center, numerous VA medical records, 
dating from 1987 to 1998, medical reports, submitted by the 
Missouri Department of Corrections, received by the RO in 
March 1999, and a medical report, dated in July 1999, 
submitted by "MCW."   

During a February 1992 hearing at the RO in Cleveland, Ohio, 
the veteran testified that during service, he injured his 
back after he fell down and was run over by his platoon.  He 
reported that although he was never hospitalized for his back 
during service, he was placed on bed rest.  The veteran 
reported that three months after he was discharged from 
service, he was hospitalized for his back and that he has 
sought continuous treatment from the Dayton VA Medical 
Center.  He testified that he experienced pain in his lower 
to middle back right along the left side of the spine which 
radiated into his hip and lower extremities.  The veteran 
related that he had had spasms of the back, difficulty 
sleeping, and problems ascending and descending stairs. 

An October 1994 treatment report, submitted by the Family 
Practice Center, is negative for any subjective or objective 
findings relating to the veteran's low back.

VA treatment reports, dating from 1987 to 1998, pertinently 
reflect that the veteran continued to complain of back pain 
which he asserted originated during service.  VA treatment 
reports dated in 1990 and 1991, reflect that the veteran was 
diagnosed as having arthritis of the low back.  None of these 
reports, however, contain an etiological opinion linking any 
low back disorder to service.  

A review of a June 1998 VA Mental Disorders examination 
report reflects that the examiner had reviewed the entire 
claims file prior to the examination and that since 1992, 
there was no medical data with respect to the veteran's back.  
The examiner reported that previous X-rays of the spine 
revealed some degenerative arthritic changes.  A diagnosis or 
opinion with respect to the low back was not entered at that 
time. 

A June 1998 VA Orthopedic examination report reflects that 
the examiner reported having reviewed the veteran's entire 
claims file prior to the examination.  During the 
examination, the veteran complained of pain in the low back 
since he had been involved in an "accident" during service.  
Following examination of the veteran he was diagnosed as 
having lumbarization of the first sacral segment with 
complete disc formation and arthritic changes in the facet 
joints.  The examiner concluded that the veteran's low back 
problems were related to his lumbarization with complete disc 
formation.  It was also felt that some of the arthritic 
changes in the facet joint might explain the veteran's 
persistent pain in the lower back and limitation of straight 
leg raising in the lower extremities.  The examiner felt that 
a magnetic resonance imaging scan of the lumbar spine might 
rule out any herniated disc pressing on the nerve roots.   

Medical records, submitted by the Missouri Department of 
Corrections, received by the RO in March 1999, note 
subjective complaints, but evidence of a nexus to service is 
not provided therein.  

A July 1999 medical report, submitted by "MCW," is devoid 
of any objective findings or etiological opinion relating to 
the veteran's low back.  

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder, the Board has considered 
all of the evidence presented since the 1987 Board decision 
in light of the evidence that was available at that time.  
Significantly, however, while some of this evidence is new, 
none of the evidence is material, and none of the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, many of the 
records merely repeat facts that were previously established, 
namely that the veteran now has a back disorder, and that he 
personally believes that his back problems are related to his 
military service.  Notably, however, a June 1998 VA 
examination report reflects that after a complete review of 
the claims file, to include the service medical records, the 
veteran's low back problems were found to be a result of 
lumbarization with complete disc formation and lumbar 
arthritic changes.  The examiner did not in any manner relate 
this back disorder to service, nor did he suggest that any 
current arthritis was compensably disabling within a year of 
his separation from active duty.  Hence, there remains no 
competent evidence suggesting that a back disorder was 
incurred or aggravated during the appellant's active duty.  
As such, the evidence submitted since April 1987 is not new 
and material, and the claim is not reopened.

The benefit sought on appeal is denied.

In reaching the foregoing decision the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps he needs to fulfill in 
order to reopen his claim, and an explanation why his current 
attempt to reopen the claim must fail.

II.  Service Connection for a Bilateral Hip Disorder

As noted previously, service connection may be established 
for a disability resulting from personal injury sustained or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing disability.  Service connection may be granted 
for arthritis if it is manifested to a degree of 10 percent 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. 

The veteran, however, first has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The Court has further indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Specifically, the Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, 10 Vet. App. at 495-97.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b), "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

Service medical records reflect in December 1975, the veteran 
was seen for bilateral leg pain of three months duration.  
That same report records the veteran as reporting that he 
tripped and fell during basic training, and that his legs 
buckled at times.  Physical examination revealed a full range 
of hip motion.  The assessment of the examiner was muscle 
aches--chondromalacia.  

In May 1976, the veteran complained of pain in his hips and 
back. An X-ray of the hips was reported to have been within 
normal limits.  A diagnosis was not entered.  In June 1976, a 
notation of "H.S. bursitis" was entered, and subjective 
complaints of hip pain were noted.  Physical examination 
findings were not recorded, but the assessment was bursitis.  
Orthopedic consultations, conducted in September and November 
1976, are negative for any further complaints or references 
to the hips.  A December 1976 examination for separation 
contains no complaints, objective findings or diagnosis 
pertaining to the hips.  

Numerous post-service VA and private treatment records, 
dating from 1976 to 1998, pertinently reflect that the 
veteran complained of pain in his hip and that he has been 
diagnosed with hip arthritis and bursitis.  These records, 
however, are devoid of any medical opinion or scientific 
evidence establishing an etiological relationship between the 
aforementioned diagnoses and any inservice complaints.  

A June 1998 VA examination report reflects that the veteran 
continued to complain of bilateral hip pain since service (he 
pointed toward the greater trochanteric area).  The veteran 
reported that during service, he was running in formation, 
was tripped and trampled on by a fellow serviceman, placed on 
light duty and was given anti-inflammatory medication for his 
hips.  The veteran related that medication took the edge off, 
but that he had persistent pain.  He indicated that 
activities such as walking, prolonged sitting, kneeling, 
climbing steps and the weather affected his hip.  After an 
examination of the hips, the examiner concluded that the 
veteran was tender over both trochanter areas in the hips, 
which he thought was either trochanteric bursitis or chronic 
tendonitis.  The examiner felt that the veteran's hip 
problems were related to his lumbarization with complete disc 
formation and to arthritic changes in the facet joints of the 
low back.  The examiner concluded that he did not find any 
pathology in the hip joints save tenderness in the greater 
trochanteric area that was suggestive of either chronic 
bursitis or tendonitis.

From the foregoing it is evident that the appellant currently 
suffers from a bilateral hip disorder, and his service 
medical records do show some complaints of hip pain, albeit 
not chronic complaints.  Hence, the veteran has satisfied the 
first two prongs of the well grounded test.  The evidence of 
record, however, does not include any competent or scientific 
evidence linking any current hip disorder to the appellant's 
active duty service.  Indeed, the only evidence suggesting 
such a relationship is that offered by the appellant himself.  
The veteran, however, is a layperson who is untrained in the 
fields of medicine and science, and as such, he is not 
competent to offer an opinion suggesting a nexus between any 
current hip disorder and service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the appellant has failed to 
fulfill the third prong of the well grounded test, and his 
claim must be denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a 
bilateral hip disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Further development to secure a MRI study is unnecessary in view of the fact that the examiner did not 
suggest that the MRI would reveal the etiology of the disorder. 

